DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites 2 sections of the claim that are limited by the term “when”.  This term cites these limitations as possibilities but does not require them.  It is not clear if these “when” limitations are actually required by the claims.  The broadest reasonable interpretation being used by the examiner for this examination is that they are not in fact required as the term “when” makes a statement of what is possible, not what is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 10480105 (Steel et al.).
Regarding claim 1, ‘105 discloses: A seamless double-woven fabric (10, fig. 1; described as ‘seamless’ in par 12, detailed description) for filling down (par. 12, detailed description discloses channels 400 filled with ‘synthetic down, down…”), comprising:
a first fabric layer comprising a plurality of first warps and a plurality of first wefts (par. 12, detailed description discloses first woven component 100, a woven component inherently includes plural first warp and first weft yarns):
a second fabric layer comprising a plurality of second warps and a plurality of second wefts (par. 12, detailed description discloses second woven component 200, a woven component inherently includes plural second warp and second weft yarns); and
a coupling part configured to (“configured to” defines functional limitations that prior art need only be ‘capable of’ providing to anticipate per the MPEP) partition a down filling part formed between the first and second fabric layers into a plurality of down filling spaces (par. 12, detailed description discloses channels 400 filled with ‘synthetic down, down…”), wherein the first warp and the second warp are formed so as to be crossed to each other one time or at least two times through a coupling weft (fig. 2, and in par. 12, detailed description ‘105 states, “when there is no channel 400 along a distance of the fabric 10, the first and second woven components 100/200 are woven together, forming a single third woven component 300. As such, the resulting fabric 10 in a finished state include channels 400 and third woven component 300, where the channels 400 are formed seamlessly as a result of the weaving of first and second woven components 100/200.”; the interweaving of 100 with 200 is and does form multiple crossings over coupling wefts to form the section 300; further the gaps between adjacent channels 400 in fig. 2 also inherently form interlacings or crossings over ‘coupling wefts’).  Limitations in claim 1, limited by the term “when” are interpreted as possible limitations not explicitly required limitations.
Regarding claim 10, ‘105 discloses:  A seamless double-woven fabric (10, fig. 1; described as ‘seamless’ in par 12, detailed description) for filling down (par. 12, detailed description discloses channels 400 filled with ‘synthetic down, down…”), comprising:
par. 12, detailed description discloses first woven component 100, a woven component inherently includes plural first warp and first weft yarns):
a second fabric layer comprising a plurality of second warps and a plurality of second wefts (par. 12, detailed description discloses second woven component 200, a woven component inherently includes plural second warp and second weft yarns); and
a coupling part configured to (“configured to” defines functional limitations that prior art need only be ‘capable of’ providing to anticipate per the MPEP) partition a down filling part formed between the first and second fabric layers into a plurality of down filling spaces (par. 12, detailed description discloses channels 400 filled with ‘synthetic down, down…”), wherein the first warp and the second warp are formed so as to be crossed to each other at least one time through a coupling weft/part (fig. 2, and in par. 12, detailed description ‘105 states, “when there is no channel 400 along a distance of the fabric 10, the first and second woven components 100/200 are woven together, forming a single third woven component 300. As such, the resulting fabric 10 in a finished state include channels 400 and third woven component 300, where the channels 400 are formed seamlessly as a result of the weaving of first and second woven components 100/200.”; the interweaving of 100 with 200 is and does form multiple crossings over coupling wefts to form the section 300; further the gaps between adjacent channels 400 in fig. 2 also inherently form interlacings or crossings over ‘coupling wefts’);
(“configured to” defines functional limitations that prior art need only be ‘capable of’ providing to anticipate per the MPEP) so that a cross-alignment of these layers is changed about the coupling part depending upon the number of crossing the first and second warps at the coupling part (interlacings/crossings at coupling parts are inherent to the disclosure of woven fabric layers 100 being woven with fabric layer 200 forming single layers between channels 400 and single layer zones 300; these single layer zone/coupling parts inherently “depend” upon the number of crossings of the warps of the layers 100 and 200 at the single layers between channels 400 and single layer zones 300).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10480105 (Steel et al.) in view of US 20190309450 (Gretton et al.).

The limitations of claims 2-7 are not disclosed by the citations above.
The weft yarn size limitations in claim 8 are the only limitations of claim 8 that are not disclosed.
Claim 9’s coupling wefts and at least two crossings of 1st and 2nd warps are disclosed in citations regarding claims 1 and 10 cited above.  The limitations of claim 9 not disclosed are to the weft yarn size limitations.
Regarding the limitations of claims 2-7, 8 and 9 that are not disclosed by ‘105, ‘450 is referenced.  
‘450 does teach explicitly woven fabric articles of apparel with different woven zones and with woven compartments for holding filling down, clearly establishing the ‘450 reference as similar prior art in a similar problem solving area.
With respect to the variation of various aspects and effects of the woven fabric article produced, ‘450 explicitly states, “An article of apparel can be manufactured from various different materials and using a wide range of techniques in order to try to accommodate the needs of a wearer for a certain application. Weaving is often a preferred method of producing an article of apparel as weaving allows an article of apparel with good tensile strength and abrasion resistance as well as moderate to high wind resistance to be produced. By selecting an appropriate type of yarn, for example a yarn from a particular material over the particular weight per unit length, measured for example in dtex or dernier, it is possible to further engineer the properties of an article of apparel for a certain application. synthetic materials, such as polyester, a popular for sports applications as they have good wicking properties and dry quickly… It is known in the prior art to provide an article of apparel with different zones for different anatomic and athletic requirements… It is therefore an object of the present invention to provide an improved article of apparel, which offers an improved match for the anatomic and athletic requirements of a wearer, is easier and more economical to produce and more lightweight and robust than an existing article of apparel (pars. 2-4, Prior art).”
Specifically to claim 2, the citation above clearly teaches ‘polyester’ as a common material used in woven fabrics as it has good wicking properties and dries quickly.
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to use polyester in any of the woven fabric sections of ‘105 as polyester is known to provide a fabric with enhanced wicking properties and quicker drying properties.
Regarding claims 3-6 and 9, the citation above from ‘450 explicitly shows the prior art does recognize the common and widely known practice of varying the materials used, yarn type and yarn size so as to provide a fabric/article with improved match for the anatomic and athletic requirements of the user.  ‘405 does explicitly teach yarns measuring 9 denier (an explicit data point within range from claim 6 fully disclosing claimed yarn size range).
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to use multiple yarn materials, yarn types and yarn sizes in any of the woven fabric sections of ‘105 as variations of multiple yarn materials, yarn types and yarn sizes is known and practiced in woven fabric/article production to provide woven 
Regarding claim 7, the citation above from ‘450 explicitly teaches yarns measuring 9 denier (an explicit data point within range from claim 6 fully disclosing claimed yarn size range) and that the prior art does recognize the common and widely known practice of varying the materials used, yarn type and yarn size so as to provide a fabric/article with improved match for the anatomic and athletic requirements of the user, as cited for claims 3-6 and 9 above but prior teaching does not address claimed variations in weaving density.
However, with regards to variations in weaving density ‘450 does teach at length use of varied areas of weaving density in the fabric/article.  ‘450 states explicitly: “Generally, a lower weaving density corresponds to higher air permeability and lower thermal insulation than a higher weaving density. Likewise, a large yarn weight per unit length, measured for example in dtex or dernier, generally corresponds to lower air permeability and better thermal insulation than a small yarn weight per unit length. This comparison assumes, of course, that other parameters are otherwise unchanged.
Weaving density is to be understood as a linear density. For example, the weft density may be measured by a number of picks per unit length, for example picks per centimetre or picks per inch. For example, the warp density may be measured by a number of ends per unit length, for example ends per centimetre or ends per inch. Since weaving naturally involves a discrete number of yarns that are interwoven with each other, the smallest meaningful distance over which weaving density may be measured is the distance between two adjacent yarns, in which case the weaving density would be the inverse of the distance between the two adjacent yarns. This is pars 11 and 12, Summary of invention).
This citation clearly shows the prior art recognizes the common and known practice in the weaving arts to vary/optimize the weaving density of a fabric/article so as to be expected to successfully arrive at a woven fabric/article with the desired levels of fabric woven density which is known and expected to vary the finished woven fabric’s air permeability and thermal insulation properties.
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have within his/her technical skill and knowhow to vary/optimize the weaving density of a woven fabric with the wholly expected successful result of arriving at a woven fabric with the desired air permeability and thermal insulation properties for a desired end use of the woven fabric.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various woven fabrics with compartments for filling down are attached to establish the general state of the art.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732